Citation Nr: 1007962	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  03-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent 
for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
residuals of a left foot fracture, great toe and second 
metatarsal joints.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1943 to 
January 1946 and from December 1946 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and July 2008 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran filed a September 2000 claim for service 
connection for a left foot fracture.  In July 2001, the RO 
granted service connection for residuals of a left foot 
fracture, great toe and second metatarsal joints.  The 
Veteran perfected an appeal before the Board regarding this 
issue in July 2004.  The Board failed to address this issue 
in a September 2004 decision denying service connection for a 
lumbar back disability.  The Veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In December 
2005, the Court granted a Joint Motion for Remand made by the 
Secretary of VA and the Veteran.  The December 2005 Joint 
Motion directed the Board to consider the Veteran's increased 
rating claim for a left foot disability.    In May 2006, the 
Board remanded the claim for an updated VA examination to 
comply with the December 2005 Joint Motion.  Based upon the 
updated VA examination report, the Board denied the claim in 
a March 2007 decision.  The Veteran appealed to the Court.  
In September 2008, the Court granted another Joint Motion for 
Remand.  The September 2008 Joint Motion directed the Board 
to explain the applicability of Diagnostic Code 5284 in 
comparison with other potentially applicable Diagnostic 
Codes; and to explain its characterization of the Veteran's 
left foot disability as "slight" rather than "moderate."  

The Veteran also filed a service connection claim for a 
lumbar spine disability in September 2000.  In July 2008, the 
RO granted service connection for a lumbar spine disability 
and assigned an initial rating of 60 percent.  The Veteran 
filed a timely notice of disagreement as to the assigned 
rating of 60 percent and perfected an appeal to the Board 
regarding this issue.  Thus, the issue of entitlement to an 
initial rating in excess of 60 percent for a lumbar back 
disability is presently before the Board.   

The record also shows that the Veteran raised the related 
issue of total disability based upon individual 
unemployability (TDIU) at his October 2006 and December 2008 
VA examinations.  This issue has not been adjudicated by the 
agency of original jurisdiction; it is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar 
spine is manifested by no more than severe lumbosacral strain 
including radiating pain, severe lumbar spine motion, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, including as a result of pain and dysfunction.

2.  The Veteran's residuals of fracture, left great toe and 
second metatarsal joints, are no more than mildly or less 
than moderately disabling, and they are not manifested by 
metatarsalgia, anterior; hallux valgus; hallux rigidus, 
severe; or malunion or nonunion of tarsal or metatarsal 
bones.  The fracture site is well-healed and does not cause 
functional limitations.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, 
Diagnostic Codes 5003, 5237, 5243, 5292, 5293, 5295 (before 
and after September 23, 2003).

2.  The criteria for a compensable rating for fracture 
residuals, left great toe and second metatarsal joints, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.71a, Diagnostic Codes 5279, 5280, 5281, 
5283, 5284 (2009); 4.118, Diagnostic Codes 7803, 7804, 7805, 
7819 (2001); 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Laws and Regulations for initial increased 
ratings claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Because the Veteran is challenging the initially assigned 
disability rating for each disability at issue, it has been 
in continuous appellate status since the original assignment 
of service connection.  The evidence to be considered 
includes all evidence proffered in support of the original 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases 
in which a claim for a higher initial evaluation stems from 
an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See id.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

II.  A higher initial rating for the service-connected lumbar 
spine disability

Applicable rating criteria

In a July 2008 decision, the RO granted the Veteran's claim 
for service connection and assigned a 60 percent disability 
rating pursuant to Diagnostic Codes 5003 -5293.  38 C.F.R. § 
4.71a (2002).  During the pendency of the Veteran's appeal, 
the rating criteria for back disabilities have changed.  The 
law provides that where a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the Veteran applies unless provided otherwise.  
See VAOGCPREC 7-2003.  Since the Veteran filed his claim 
before the changes took place, the Board will consider both 
the pre-amended and amended rating criteria and assign the 
most favorable rating.

Under the pre-amended Diagnostic Code 5293 for intervertebral 
disc syndrome, the criteria in effect prior to September 23, 
2002 provided that mild symptoms are rated as 10 percent 
disabling; moderate intervertebral disc syndrome, with 
recurrent attacks, is rated 20 percent disabling; severe 
recurring attacks with intermittent relief is rated 40 
percent disabling; and the maximum rating of 60 percent is 
assigned for a pronounced disorder, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

On September 23, 2002, Diagnostic Code 5293 was amended.  The 
amendment provided that interveterbral disc syndrome 
(preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating on the basis of incapacitating 
episodes, a maximum rating of 60 percent was assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Diagnostic Code 5293 also includes the following notes.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003).

Effective September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243 and subject to amended 
criteria for rating disabilities of the spine.  68 Fed. Reg. 
51454-01 (August 27, 2003).  Diagnostic Code 5243, which 
provided that intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provided a maximum 60 percent rating 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  The notes, which 
were omitted when the amendment was published in 2003, were 
published at 69 Fed. Reg. 32449-01 (June 10, 2004).

The General Rating Formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Under the General Rating Formula, ratings are assigned as 
follows:

40 percent - forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evidence

Private treatment records from December 2000 reflect that 
degenerative joint disease of the lumbar spine was present.  
The private physician commented that the X-rays reflected 
advance degenerative joint disease, an old compression 
fracture, and scoliosis.  

The Veteran submitted numerous lay statements both by himself 
and from friends attesting to his back disability and the 
functional limitations caused by back pain.   

In July 2001, the Veteran underwent a VA spine examination.  
He reported having low back pain radiating into his right 
extremity.  Upon physical examination, the examiner measured 
the Veteran's forward flexion to be 40 degrees, extension 20 
degrees, right and left lateral bending as 15 degrees.  The 
examiner also found deep tendon reflexes to be absent in both 
lower extremities, but did not find motor weakness or sensory 
loss.  The examiner diagnosed severe degenerative disc 
disease of the lumbar spine.  

The Veteran submitted several medical articles to assist in 
explaining his back pain symptoms.  

VA reexamined the Veteran in October 2006.  The Veteran 
reported that he stopped working due a hip fracture and 
decreased endurance resulting from his back disability.  
Presently, his main complaint was back stiffness.  The 
Veteran stated that he would have to wait nearly 40 minutes 
after waking before his back stiffness would subside enough 
for ambulation.  However, the Veteran denied needing bed rest 
to treat his symptoms.  During physical examination, the 
examiner commented that the Veteran's spine was tender upon 
palpation.  He measured the forward flexion to be 58 degrees 
limited by pain and 48 degrees limited by pain upon 
repetitive motion.  Neurologically, normal motor and sensory 
perception were present.  However, straight leg raising test 
showed posterior thigh pain.  The examiner diagnosed 
scoliosis and lumbar disc disease.  

The Veteran was afforded another VA spine examination in 
December 2008.  He reported having chronic back pain 
aggravated by walking or standing.  He continued to 
experience back stiffness in the morning requiring almost an 
hour to resolve.  Additionally, the back pain radiated to his 
left lower extremity causing numbness.  However, the Veteran 
did not necessitate bed rest for treatment.  Upon physical 
examination, the examiner described the Veteran's gait as 
normal.  The Veteran's forward flexion was measured to be 
limited to 50 degrees and 30 degrees upon repetition.  
Objective pain was noted during the entire motion.  
Neurological examination showed normal motor and sensory 
perceptions.  The examiner diagnosed degenerative joint 
disease of the lumbar spine with radiculopathy.    

Analysis

The Veteran is presently in receipt of the highest schedular 
rating under Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  A 60 percent rating is also the 
highest schedular rating under the amended ratings for 
intervertebral disc syndrome based on incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
The only possible rating in excess of 60 percent under the 
pre-amended rating is Diagnostic Code 5285 assigning a 100 
percent rating for residuals from a vertebra fracture 
requiring spinal cord involvement, bedridden or long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  
Since the medical record does not show that the Veteran 
fractured his thoralumbar spine, this rating code is 
inapplicable.  See id.  The only possible rating in excess of 
60 percent under the amended ratings pertains to unfavorable 
ankylosis of the thoralumbar spine, which warrants a 100 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The medical record does not show that the Veteran 
has ankylosis of the spine.  

The Board notes that the Veteran has presented numerous 
statements by both himself and others.  The Veteran is 
competent to report about his symptoms of back pain and 
limitations in daily activities due to back pain.  Likewise, 
the Veteran's friends and family members are competent to 
report their observations of the Veteran's limitations due to 
back pain.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see 
also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  The Board finds that the statements by 
the Veteran and his friends present credible lay evidence 
regarding symptoms of the Veteran's back disability.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). 

Nevertheless, in the present case, the Veteran and other 
persons submitting statements on the Veteran's behalf have 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a medical 
diagnosis.  Accordingly, these lay statements do not 
constitute competent medical evidence.  See also Layno, 
supra. (a Veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a Veteran is not competent to offer opinions 
on medical diagnosis or causation).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The lay statements cannot 
be used as competent medical evidence to establish diagnoses 
of unfavorable lumbar ankylosis or vertebra fracture 
necessary for the assignment of a higher rating.  Id.; 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009); 38 C.F.R. 
§ 4.71, Diagnostic Code 5285 (2001). 

The competent medical evidence does not show that the 
Veteran's back disability is characterized by ankylosis or 
vertebra fracture to support the assignment of a rating in 
excess of 60 percent.  The claim is denied.  See id. 

Notably, the Veteran asserts that radiculopathy is a 
neurological, rather than an orthopedic manifestation of his 
back disability.  Thus, it warrants a separate disability 
rating as a neurologic disability.  See January 2010 letter 
by Veteran's representative.  The competent medical evidence 
does not show any separately ratable neurological disability 
due to the Veteran's service-connected lumbar spine 
disability.  The October 2006 VA examination report showed 
that the Veteran reported a "slight" radiation of pain down 
his legs.  Neurological testing showed normal motor and 
sensory perceptions.  Similarly, the December 2008 VA 
examination report reflected that the Veteran complained of 
radiating pain to his left leg, but neurological examination 
did not reveal any abnormalities.  The competent medical 
evidence does not show that the Veteran has a separate 
neurological disability.  

The complaints of radiating pain to the lower extremities are 
encompassed by the orthopedic manifestations, and to 
separately rate the radiating pain as a neurologic 
manifestation would violate the rule against pyramiding.  38 
C.F.R. § 4.14.  Both the pre-amended and amended diagnostic 
criteria for the spine, Diagnostic Codes 5243 and 5293, 
include consideration of radiating pain, which encompasses 
radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 1 (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Thus, the Board cannot assign 
a separate rating for radiculopathy.  See id; See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998); 
see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to 
the effect that a separate rating may be granted when "none 
of the symptomatology . . . is duplicative of or overlapping 
with the symptomatology" of other conditions, and where the 
"symptomatology is distinct and separate . . . ." (Emphasis 
by the Court.).

The Board emphasizes that the Veteran is receiving one of the 
highest ratings available for his lumbar back disability.  
The Board recognizes the Veteran's pain; however, at this 
time, all probative evidence of record is against a rating 
higher than 60 percent disabling for the lumbar back 
disability.  As such, the claim for entitlement to a higher 
rating for his lumbar back disability, under the rating 
schedule, must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the 
"benefit of the doubt" rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected back disability 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

III.  A higher initial rating for the service-connected left 
foot disability 

Applicable rating criteria

The RO granted service connection for residuals of a left 
foot fracture involving the great toe and second metatarsal 
joints and assigned a noncompensable rating pursuant to 
Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under Diagnostic Code 5284, a 10 percent evaluation is 
warranted for a moderate foot injury.  A 20 percent 
evaluation is in order for a moderately severe foot injury.  
In cases of a severe foot injury, a 30 percent evaluation is 
assigned.  With actual loss of the use of a foot, the rating 
is 40 percent.  Id.

Other potentially applicable diagnostic codes include 
Diagnostic Code 5279 for metatarsalgia or Morton's disease, 
Diagnostic Code 5280 for hallux valgus, unilateral, 
Diagnostic Code 5283 for malunion or non-union of tarsal or 
metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5279-
5283.

Evidence

The Veteran underwent a VA examination in May 2001.  He 
recounted injuring his foot during service which resulted in 
a dislocation fracture of the left great toe on the second 
metatarsal.  Since that time, he reported that his left great 
toe bent outward.  Upon physical examination, the examiner 
commented that the left great toe is "slightly" outward.  
Range of motion of the left toe was within normal limits. No 
bunions or hallux valgus was noted.  The examiner described 
the Veteran's residuals from the injury as "mild."  

Private treatment records from August 2001 reflect that 
Veteran was physically examined and diagnosed with 
onychomycosis, bilateral eczema, bilateral tinea pedis, 
bilateral depressed metatarsal arch, and hallux limitus left 
foot.  

The Veteran was reexamined by VA in December 2003.  The 
Veteran noticed wearing out his left shoe prematurely and 
limitations in his running ability.  On physical examination, 
the examiner stated that the Veteran does not have an obvious 
deformity in the left foot.  He measured the first 
metatarsophalangeal joint to be 45 degrees of dorsiflexion 
movement and 20 degrees of plantar flexion without pain.  He 
noted thin calluses beneath the second and third metatarsal 
heads.  X-rays showed the fractured healed and was no longer 
visible.  The examiner did note a small accumulation of 
hypertrophic bone on the medial aspect of the left great toe.  

The Veteran submitted photographs of his feet that were 
received by VA in March 2004.  He submitted these photographs 
to support his contention that his left foot disability 
caused an altered gait affecting his back.  He also submitted 
a statement, received by VA in August 2004, disputing the 
December 2003 VA examination findings that his left foot did 
not have an obvious deformity.  

Another VA examination from October 2006 is of record.  The 
Veteran reported that his feet were presently asymptomatic.  
Upon clinical examination, the examiner noted mild edema and 
evidence of nail fungus.  The left great toe reflected a well 
healed scar on the plantar surface near the medial side.  No 
pes planus was present in either foot.  The examiner 
commented that the Veteran's feet were presently 
asymptomatic.  He also affirmed that any present foot 
disability would be characterized as "less than moderate."  

Analysis

The Court remanded this claim to the Board for an explanation 
of its selection of Diagnostic Code 5284 and for further 
explanation as to why the Veteran would not meet the criteria 
for a compensable rating through analogous Diagnostic Codes.  
See September 2008 Joint Motion.  The Board will first 
address the potentially analogous diagnostic codes and then 
address whether the Veteran meets the "moderate" criteria 
under Diagnostic Code 5284.  

The law governing analogous ratings provides when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  See id.   

Although the RO initially assigned a rating pursuant to 
Diagnostic Code 5284, there are additional Diagnostic Codes 
pertaining to foot disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5280, 5281, 5283, 5284 (2009).  
Specifically, Diagnostic Code 5279 pertains to anterior 
metatarsalgia, also known as Morton's disease.  Diagnostic 
Codes 5280 and 5281 pertains to hallux valgus (bunions), or 
hallux rigidus (inflammation of the big toe).  Diagnostic 
Code 5283 covers malunion of the tarsal or metatarsal bones.  

The record showed that the Veteran had the following left 
foot symptoms during the pendency of his claim: scar on the 
left great toe, outward left great toe, nail fungus, eczema, 
athlete's foot, depressed metatarsal arch, hallux limitus, 
calluses, and hypertrophic bone.  The Veteran has also 
submitted statements attesting that his left foot is not 
normal; specifically contending that his left toe bend 
significantly outward when compared to his right foot.  See 
August 2004 Veteran statement.  A friend observed that the 
Veteran encountered difficulty with his left foot.  These 
reports are competent and credible lay evidence of the 
Veteran's left foot symptoms.  See Coburn, supra.  The Board 
will consider these lay statements in determining whether the 
Veteran's left foot disability meets the criteria for a 
compensable rating.   

In a January 2010 letter, the Veteran's representative 
included additional arguments to support a compensable rating 
under Diagnostic Codes 5279, 5280, 5281, and 5283.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5279, 5280, 5281, and 5283.  The 
Board will address her specific contentions. 

The Veteran's representative noted that Diagnostic Code 5279 
allowed a 10 percent rating for anterior metatarsalgia (also 
known as Morton's disease).  She referred to lay observations 
of the Veteran's left foot pain to support her contention.  
However, the medical evidence does not show that the Veteran 
has a diagnosis of anterior metatarsalgia that is 
contemplated by Diagnostic Code 5279.  Also, Veteran has not 
reported pain symptoms associated with Morton's disease such 
as shooting pain through contiguous halves of two toes; nor 
has the medical evidence indicated that the Veteran has a 
nerve disorder in his left foot.  The Board declines to 
analogize to Diagnostic Code 5279 since the Veteran's foot 
symptoms and diagnoses are not characterized by the anterior 
metatarsalgia criteria found in Diagnostic Code 5279.  

Regarding Diagnostic Codes 5280 and 5281, the Veteran's 
representative asserted that the angulation and limitation in 
motion of the Veteran's great left toe supported a 
compensable rating under these two Diagnostic Codes.  The 
compensable rating criteria for Diagnostic Code 5280 
contemplate a diagnosis of hallux valgus; including operation 
with resection of metatarsal head or such as severe 
impairment as to be equivalent to the amputation of the great 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Similarly, 
Diagnostic Code 5281 rates hallux rigidus as severe hallux 
valgus.  The Veteran stated that his left great toe bowed 
outward at a 45 degree angle shortly after his left foot 
surgery and remains bowed outward in comparison to his right 
foot.  See August 2004 statement and photographs.  Although 
evidence indicates that the Veteran's great left toe is not 
normal, it does not show a severe deformity of the metatarsal 
head or complete loss of his left great toe as contemplated 
by the compensable rating criteria in Diagnostic Codes 5280 
or 5281.  See id.  Thus, the Board declines to assign a 
compensable rating by analogy to Diagnostic Codes 5280 and 
5281.  See id.; 38 C.F.R. § 4.20.     

The Veteran's representative also asserts that Diagnostic 
Code 5283 is applicable.  The criteria for Diagnostic Code 
5283 provide a 10 percent rating for malunion or non-union of 
the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  The August 2001 private treatment 
records showed a limitation of motion of two to five percent 
of his great left toe.  The Veteran also reported that the 
initial in-service injury almost tore his great left toe off.  
The medical evidence shows that the Veteran's fracture has 
healed.  The record does not show a malunion of the involved 
bones resulting in symptoms.  At the October 2006 VA foot 
examination, the examiner noted that the Veteran's feet 
"function well."  The medical and lay evidence does not 
show left foot impairment related to the malunion of his 
hallux and second metatarsal bones to warrant a finding of 
"moderate" under Diagnostic Code 5283 criteria.  See id. 

In sum, the record does not contain sufficient lay or medical 
evidence indicating that the Veteran's left foot symptoms are 
closely enough related to the functions, anatomical location 
and symptomatology contemplated by the rating criteria of 
Diagnostic Codes 5279-5283.  38 C.F.R. § 4.20.  The Board 
declines to assign a rating by analogy.  See id.

Meanwhile, the rating criteria in Diagnostic Code 5284 
pertain to the overall impairment caused by foot injury.  
And, in fact, the July 2001 rating decision shows that this 
is exactly what is service-connected: residuals of a foot 
injury.  Moreover, although the Veteran is asserting his left 
foot is impaired, the medical evidence does not show symptoms 
or anatomical involvement contemplated by the rating criteria 
found in Diagnostic Codes 5279-5283.  The Board finds 
Diagnostic Code 5284 to be the most appropriate rating 
criteria for the Veteran's left foot disability.  See 
Bagwell, supra.; 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5279-5284.  

The next issue is whether the Veteran meets the criteria for 
a moderate foot injury pursuant to Diagnostic Code 5284.  The 
words "moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The record contains several characterizations of the 
Veteran's overall left foot disability.  The May 2001 VA 
examination report reflects that the examiner characterized 
the Veteran's left foot disability as "mild" following 
examination.  The private podiatrist did not provide any 
opinion as to the Veteran's overall left foot disability in 
his treatment notes from August 2001.  The December 2003 
examination report did not include any opinions by the 
examiner regarding the overall impairment of the left foot.  
However, he did note that there was "no significant 
deformity" of the left foot.  Following the December 2003 
examination, the Veteran submitted statements and photographs 
to support his assertion that his left foot disability was 
more severe than shown on examination.  He asserted that his 
whole left foot is impaired; particularly as his left great 
toe is bowed outward in comparison to his right great toe.  
Lastly, the October 2006 VA examination showed that the 
examiner characterized the Veteran's overall left foot 
disability as "less than moderate."  

The record contains conflicting assertions as to the overall 
impairment of the Veteran's left foot.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).

The Veteran asserts that his left foot symptoms should be 
characterized as moderate, and he has provided competent lay 
statements in support of his contention.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284; Coburn, supra.; Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (citing Caluza v. Brown, 7 Vet.App. 
498, 504 (1995)); see also Layno v. Brown, 6 Vet.App. 465, 
469-70 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness).  However, the 
record includes inconsistencies in the Veteran's statements.  
At the December 2003 VA examination, he reported difficulty 
running when he was younger, but denied any present 
functional problems with his left foot; other than 
prematurely wearing out his left shoe.  The October 2006 VA 
examination report showed that the Veteran described his feet 
as functioning well, and he did not believe his left foot 
disability would interfere if he choose to resume his 
previous occupation.  Because of the inconsistencies within 
his own statements, the Board does not find the Veteran's 
characterizing his left foot symptoms as of a "moderate" 
nature credible.  Coburn, supra.; Evans, supra.

Additionally, the competent medical evidence does not support 
the Veteran's characterization of a "moderate" left foot 
disability.  Two different medical examiners have 
specifically characterized the Veteran's left foot disability 
as "mild" and "less than moderate."  May 2001 and October 
2006 VA examination reports.  

In sum, the record does not support a finding of a moderate 
functional impairment of the left foot.  The Board rejects 
the credibility of the Veteran's lay statements 
characterizing his left foot disability as of a moderate 
nature due to inconsistencies in his recorded statements. 
Coburn, supra.; Evans, supra.  The competent medical evidence 
wholly supports a finding that the overall left foot 
impairment is characterized by less than moderate symptoms.  
Therefore, the Board finds that the preponderance of the 
evidence is against finding that the Veteran's left foot 
disability is characterized by "moderate" symptoms.  See 
id.; 38 C.F.R. §§ 4.6, 4.71a, Diagnostic Code 5284.  The 
claim for a compensable rating under Diagnostic Code 5284 is 
denied.  See id. 

The Board has also considered whether the Veteran is entitled 
to a compensable rating for a left foot scar as reflected in 
clinical findings.  Since the claim was filed in September 
2000, the scar rating criteria have changed.  The scar rating 
criteria were amended on August 30, 2002 and October 23, 
2008.  However, the October 2008 revisions are applicable 
solely to claims received on or after October 23, 2008.  See 
73 Fed. Reg. 54708 (September 23, 2008).  

Thus, the Board must consider skin/scar disability rating 
criteria in effect prior to August 30, 2002 in 38 C.F.R. § 
4.118 (2001) and amended from August 30, 2002 to October 23, 
2008, to determine whether a separate, compensable evaluation 
is warranted for scar residuals associated with surgery 
performed for the left foot injury.  Such rating, if the 
evidence supports it, would not violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 
Vet. App. 259 (1994) (Impairments associated with a service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).

The October 2006 examination report notes a healed incision 
scar on the plantar surface near the medial side of the left 
great toe, which is about 5 centimeters (cm) by 3 cm, which 
is depressed.  There is no rash or abnormal pigmentation, and 
the scar reported is "not fixed but has become part of the 
skin."  (The Board also has considered the color photographs 
of his lower extremities, submitted by the Veteran.  They do 
not demonstrate visible residuals inconsistent with the 
examiner's statements made in October 2006.)

Of the various Diagnostic Codes in 38 C.F.R. § 4.118 (2001), 
the Codes that could potentially apply are 7803, 7804, 7805, 
and 7819.  However, the evidence does not show poorly 
nourished, ulcerated scarring (7803); the scar does not 
result in additional functional limitation (7805); and the 
scar is not painful on objective demonstration (7804).  The 
scar is not described as repugnant or disfiguring; they 
apparently are well-healed (see August 2004 photographs); and 
is not located on a typically exposed area, such as the face 
or neck (7819).  Of the amended Diagnostic Codes in 38 C.F.R. 
§ 4.118 (2008), the only potentially applicable Codes are 
7801, 7802, 7803, 7804, and 7805.  The scar is not large 
enough to warrant a compensable rating (7802); it is 
described as depressed, but not deep (7801); the evidence 
does not demonstrate functional limitation due to the scar 
itself (7801, 7805); it is not unstable (7803) or painful on 
examination (7804).  Based on these considerations, the Board 
cannot assign a separate rating for scar residuals.

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected left foot 
disability should be referred for assignment of an 
extraschedular rating.  The record does not show that this 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned rating, 
and there is also no indication that this disability has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one 
involving marked interference with employment or frequent 
hospitalization, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

III.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

Regarding the left foot disability, notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in March 2001, prior to the date of the issuance of 
the appealed July 2001 rating decision.  The March 2001 
pertained solely to the issue of service connection.  Since 
the issue in this claim (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a notice letter was duly sent 
in March 2001), another notice is not required. VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
notice letter in a case, such as this, where the Veteran was 
furnished proper notice with regard to the claim of service 
connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In an October 2006 letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See id.  

Regarding the back disability, in a December 2008 letter, the 
RO notified the Veteran of the information and evidence 
necessary to substantiate an increased rating claim.  While 
this letter was furnished after the issuance of the appealed 
July 2008 rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued 
in March 2009.  This course of corrective action also 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board finds 
that the RO fulfilled its duty to notify for both claims.

VA is responsible for completing any additional actions 
necessary to comply with previous remands by the Court or the 
Board.  The Court has held that a claimant has a right to 
full compliance with prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Court 
issued a September 2008 Joint Motion for Partial Remand 
(Joint Motion) pertaining to the issue of an initial 
compensable rating for a left foot disability.  Regarding the 
issue of an increased rating for a back disability, the Board 
notes that the compliance action directed by the March 2007 
Board remand resulted in a full grant of the benefit sought 
(i.e. service connection for a back disability).  

The Board finds that VA has substantially complied with the 
directives found in the September 2008 Joint Motion for 
Partial Remand (Joint Motion).  See id.  The Joint Motion 
exclusively pertained to the issue of a compensable rating 
for a left foot disability.  It directed the Board to 
articulate an adequate statement of its reasons and bases for 
selecting Diagnostic Code 5284 over related Diagnostic Codes 
pertaining to foot disorders.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5279, 5280, 5281, 5283, and 5284 (2009).  The Joint 
Motion also directed the Board to provide reasons and bases 
for the determination that the Veteran's left foot disability 
was not characterized as "moderate" and consider whether an 
analogous compensable rating pursuant to 38 C.F.R. § 4.20 was 
warranted.  The present decision includes a thorough analysis 
explaining why the Veteran's left foot symptoms are not 
analogous to the criteria found under related Diagnostic 
Codes.  It also details the reasons and bases for the finding 
that the Veteran's left foot disability does not result in 
overall functional impairment of a moderate nature.  
Additionally, the Board addressed the specific contentions 
raised by the Veteran's representative in her January 2010 
letter.  The present decision substantially complies with the 
Joint Motion by detailing the reasons and bases to facilitate 
judicial review on the issues raised by the Joint Motion.  
See Stegall, supra.; Dyment, supra.; D'Aries, supra.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  

Additionally, the Veteran was afforded multiple VA 
examinations for his claimed disabilities that were fully 
adequate for the purposes of adjudication.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The VA foot examination 
reports, dated May 2001 and December 2003, include interviews 
with the Veteran, recitation of relevant medical history, 
clinical examination, and medical findings.  Likewise, VA 
spine examination reports, dated July 2001 and October 2006, 
include reviews of the relevant medical history, interviews 
with the Veteran, clinical examinations, and medical 
findings.  These examination reports are adequate.  See id.  

Regarding the October 2006 VA foot examination, the Veteran's 
representative raised the assertion that the VA foot 
examination did not adequately address the current severity 
of the left foot disability.  However, the Veteran has not 
submitted any lay statements or any other evidence indicating 
that his left foot symptoms have increased in severity since 
October 2006.  The October 2006 VA examination report 
reflects that the examiner reviewed the claims file, 
interviewed the Veteran, conducted a thorough physical 
examination, and reported his conclusions with an 
explanation.  The Board finds that the October 2006 VA foot 
examination is adequate for adjudication purposes.  See id. 

Regarding the December 2008 VA spine examination, the 
Veteran's representative contended that it was inadequate 
since the examiner was unable to estimate the loss of 
function during flare-ups of back pain.  During the 
interview, the Veteran denied experiencing flare-ups of back 
pain.  The examiner also reviewed the Veteran's medical 
history, and conducted a full clinical examination, including 
neurological findings.  He measured the Veteran's 
thoracolumbar spine range of motion and stated that he could 
not estimate function lost due to flare-ups without resorting 
to speculation.  In Barr, the Court observed that a VA 
examination is adequate when it is based upon consideration 
of the Veteran's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's " 'evaluation of the claimed disability will be 
a fully informed one.' " citing Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The Veteran denied experiencing flare-ups 
at the time of the examination.  Since the December 2008 VA 
examination, he has not submitted any lay statements 
describing additional functional limitations due to flare-ups 
of back pain.  Thus, the inconclusive opinion regarding loss 
of function during flare-ups is not a less than "fully 
informed" opinion based upon the record.  See id.  The Board 
finds that the December 2008 spine examination is adequate 
for rating purposes.   

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Rating in excess of 60 percent for a lumbar back disability 
is denied.  

Compensable rating for a left foot disability is denied.  



REMAND

The record also shows that the Veteran raised related issues 
of total disability based upon individual unemployability 
(TDIU).  Regarding TDIU claims, the Court has held that a 
TDIU is an element of all claims for an increased rating.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the 
October 2006 and December 2008 VA examinations, the Veteran 
reported that he discontinued his prior occupation and would 
be presently precluded from regaining employment due to his 
present back disability.  The issue of TDIU is raised as part 
the claim for an increased rating for a back disability.  See 
id.  The RO must adjudicate the TDIU claim following all 
appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Furnish notice to the Veteran of 
the information and evidence necessary 
to substantiate a TDIU claim.  

2.  Adjudicate the issues of 
entitlement to a TDIU, after 
undertaking any development deemed 
necessary for this determination (e.g., 
a VA examination).

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record and adjudicate 
the TDIU claim.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


